3:20-cv-03503-MGL     Date Filed 10/06/20               Entry Number 32-1   Page 1 of 2




                            Cite as: 592 U. S. ____ (2020)                  1

                             KAVANAUGH, J., concurring

         SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 20A55
                                    _________________


          MARCI ANDINO, ET AL. v. KYLON MIDDLETON, ET AL.
                           ON APPLICATION FOR STAY
                                  [October 5, 2020]

            The application for stay presented to THE CHIEF JUSTICE
         and by him referred to the Court is granted in part, and the
         district court’s September 18, 2020 order granting a prelim-
         inary injunction is stayed pending disposition of the appeal
         in the United States Court of Appeals for the Fourth Circuit
         and disposition of the petition for a writ of certiorari, if such
         writ is timely sought. Should the petition for a writ of cer-
         tiorari be denied, this stay shall terminate automatically.
         In the event the petition for a writ of certiorari is granted,
         the stay shall terminate upon the sending down of the judg-
         ment of this Court.
            The order is stayed except to the extent that any ballots
         cast before this stay issues and received within two days of
         this order may not be rejected for failing to comply with the
         witness requirement.
            JUSTICE THOMAS, JUSTICE ALITO, and JUSTICE GORSUCH
         would grant the application in full.
            JUSTICE KAVANAUGH, concurring in grant of application
         for stay.
            The District Court enjoined South Carolina’s witness re-
         quirement for absentee ballots because the court disagreed
         with the State’s decision to retain that requirement during
         the COVID–19 pandemic. For two alternative and inde-
         pendent reasons, I agree with this Court’s order staying in
         part the District Court’s injunction.
            First, the Constitution “principally entrusts the safety
3:20-cv-03503-MGL     Date Filed 10/06/20       Entry Number 32-1       Page 2 of 2




         2                   ANDINO v. MIDDLETON

                             KAVANAUGH, J., concurring

         and the health of the people to the politically accountable
         officials of the States.” South Bay United Pentecostal
         Church v. Newsom, 590 U. S. ___, ___ (2020) (ROBERTS,
         C. J., concurring in denial of application for injunctive re-
         lief) (slip op., at 2) (internal quotation marks and alteration
         omitted). “When those officials ‘undertake[ ] to act in areas
         fraught with medical and scientific uncertainties,’ their lat-
         itude ‘must be especially broad.’ ” Ibid. (quoting Marshall
         v. United States, 414 U. S. 417, 427 (1974); alteration in
         original). It follows that a State legislature’s decision either
         to keep or to make changes to election rules to address
         COVID–19 ordinarily “should not be subject to second-
         guessing by an ‘unelected federal judiciary,’ which lacks the
         background, competence, and expertise to assess public
         health and is not accountable to the people.” South Bay,
         590 U. S., at ___ (slip op., at 2) (citing Garcia v. San Antonio
         Metropolitan Transit Authority, 469 U. S. 528, 545 (1985)).
         The District Court’s injunction contravened that principle.
            Second, for many years, this Court has repeatedly em-
         phasized that federal courts ordinarily should not alter
         state election rules in the period close to an election. See
         Purcell v. Gonzalez, 549 U. S. 1 (2006) (per curiam). By en-
         joining South Carolina’s witness requirement shortly be-
         fore the election, the District Court defied that principle
         and this Court’s precedents. See ___ F. 3d ___, ___–___
         (CA4 2020) (Wilkinson and Agee, JJ., dissenting from de-
         nial of stay).
            For those two alternative and independent reasons, I
         agree with this Court’s order staying in part the District
         Court’s injunction.
